Citation Nr: 1428597	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  05-21 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to bilateral pes planus.

2.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for osteoarthritis of the knees and ankles.

In July 2006, the Veteran testified at a Travel Board hearing at the RO before an undersigned Veterans Law Judge (VLJ).  In August 2008, the Veteran testified at a videoconference hearing before another undersigned VLJ.  Transcripts of the hearings have been associated with the claims file.

The Board denied the Veteran's claims for service connection for bilateral knee and ankle disabilities in an August 2007 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a January 2008 Joint Motion for Remand (JMR), the parties moved the Court to vacate the August 2007 decision.  The Court granted the JMR in a January 2008 Order.  In May 2008, the Board remanded the claims for further development.  In December 2008, the Board again denied the Veteran's claims.  The Veteran again appealed to the Court, and, in a November 2009 JMR, the parties moved the Court to vacate the December 2008 decision, which the Court granted.  

The Board remanded the claims for development in April 2010 and, more recently, in June 2013, to schedule the Veteran for a requested Board hearing pursuant to Arneson v. Shinseki, 24 Vet. App. 379 (2011).  However, the Veteran's attorney withdrew the hearing request in a March 2014 statement.

FINDING OF FACT

A March 2012 rating decision granted service connection for bilateral knee and ankle disabilities.


CONCLUSIONS OF LAW

1.  The appeal seeking service connection for a bilateral knee disability is moot.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101. 

2.  The appeal seeking service connection for a bilateral ankle is moot.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101. 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.

The appeal before the Board was service connection for bilateral knee and ankle disabilities.  In a May 2012 rating decision, the RO granted service connection for bilateral knee and ankle disabilities.  The Veteran did not disagree with the initial ratings or effective dates assigned for those disabilities.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating); Holland v. Gober, 10 Vet. App. 433, 436 (1997) (holding that an RO's grant of service connection during the appellate process is "a full award of benefits on the appeal initiated by [the first NOD]" and any disagreement with the disability rating or effective date required a separate NOD to place those elements or issues in appellate status).  

While a March 2013 statement from the Veteran's attorney expressed disagreement with the May 2012 rating decision, the disagreement was specific to the issue of entitlement to individual unemployability, which was granted in a January 2014 rating decision, effective the date service connection for all disabilities.  In a March 2014 statement, the Veteran's attorney requested withdrawal of the Board hearing "as [the Veteran] has since been granted his benefits."

As the issue on appeal, service connection for bilateral knee and ankle disabilities, has been granted, and there has been no disagreement argued concerning the evaluations or effective dates assigned, there is no longer any case or controversy for the Board to consider in this matter.  Accordingly, the appeals in this matter are dismissed.


ORDER

The appeal seeking service connection for a bilateral knee disability is dismissed as moot.

The appeal seeking service connection for a bilateral ankle disability is dismissed as moot.


__________________________			____________________________
      U. R. POWELL					STEVEN D. REISS
      Veterans Law Judge				          Veterans Law Judge
Board of Veterans' Appeals			     Board of Veterans' Appeals


____________________________________________
K. A. BANFIELD
Veterans Law Judge
 Board of Veterans' Appeals

Department of Veterans Affairs


